DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 4, and 14-18 are canceled
	Claims 1-3, 5-13, 19-20 are examined as follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2021 was filed after the mailing date of the Non-final on 06/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "the structural members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since in line 2 recite “a plurality of structural members”, it is unclear the structural members in line 6 are at least one of two, three or more or all of the plurality of the structural members recited in line 2.

Regarding claims 5 and 6, the term "about" in line 2 of each claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “about” is construed as a broad degree. 

Claim 7 recites the limitation "all structural members" in line 2 is unclear since in claim 1 in line 2 recite “a plurality of structural members”, it is unclear all structural members in line 2 of claim 7 are at least one of two, three or more or all of the plurality of the structural members recited in line 2 in claim 1.

Regarding claim 8, the term "substantially" in line 11 of the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 

Regarding claim 11, the term "its" in line 3 is unclear because the limitation is silent with regard to what the term “its" is referred to.  “Its” can be referred to anything causing the claim to be indefinite. For examination purposes the term “its” has been construed to cover "a contact of the middle protection shield".

Claim 20 recites the limitation "all structural members" in line 2 is unclear since in claim 19 in line 2 recite “a plurality of structural members”, it is unclear all structural members in line 2 of claim 19 are at least one of two, three or more or all of the plurality of the structural members recited in line 2 in claim 20.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20080210516 to Blaser et al. (“Blaser”).

Regarding claim 1, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a table (see table 14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the table (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3 and seals 46 in Fig. 5) applied to at least one of the structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the protective material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1).

Regarding claim 2, Blaser discloses, wherein: the protective material is a graphite material (disclosed in para 0065 and 0066 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement.  Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged… In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved”).

Regarding claim 3, Blaser discloses, the protective material (46) is a flexible sheet of graphite material (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19.  
In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”).

Regarding claim 7, Blaser discloses, the protective material (68 and/or 46) is applied to all structural members (32, 16, and 17) that are located over an effective cutting area of the table (14).

Regarding claim 19, Blaser discloses, a laser cutting system for manipulating a metal 
a platen (14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the platen, configured (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a flexible graphite material (see flocking 68 in Fig. 3 and seals 46 in Fig. 5, and (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19. In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”) applied to at least one of the  plurality of structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the flexible graphite material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1).

Regarding claim 20, Blaser discloses, the flexible graphite material (68 and/or 46) is applied to all structural members (32, 16, and 17) that are located over an effective cutting area of the platen (14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”).

Regarding claims 5 and 6, Blaser discloses substantially all the limitations as claimed in claim 2.
	Blaser further discloses, the protective material has a thickness (see Fig. 4 and 5).
However, Blaser does not explicitly disclose, the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the thickness of the protective material wherein the protective material has a thickness, for the purpose of sealing the gap or absorbing the light and energy of the laser head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the protective material wherein the protective material has .

Claims 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”).

Regarding claim 8, Blaser discloses substantially all the limitations as claimed in claim 1.
	Blaser further discloses, a laser cutting tool (see processing machine 21 in Fig. 1) with the laser torch head (see laser head 22) and a frame (see annotated Fig. 1).

    PNG
    media_image1.png
    390
    574
    media_image1.png
    Greyscale

However, Blaser does not explicitly disclose, a laser cutting tool having:

wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head.
Nonetheless, Yamaguchi teaches, a laser cutting tool (see Fig. 1) having:
a frame (see second arm 29 in Fig. 1);
a laser torch head (see laser cutting head 38);
a top protection assembly (see first arm portion 28 and extensible units 52A, 52B); a middle protection shield assembly (see front and rear surface cover units 42, 54, and side wall portions 22, 24; a bottom protection assembly (see edge plate portions 48, 60), wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the frame (see Fig. 1); and
wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser cutting tool of Blaser wherein a laser cutting tool having: a top protection assembly; a middle protection shield assembly; a bottom protection assembly, wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the frame; and wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head as taught/suggested by Yamaguchi in 

Regarding claim 9, Yamaguchi teaches, the middle protection shield assembly (42) includes a light shield (see cover plates 44, and 46) having a planetary gasket (see connection member 40) disposed on an edge of the light shield (see Fig. 2).

Regarding claim 10, Yamaguchi teaches, the light shield is a semi-translucent shield (see window units 44b and 46b wherein window units are made from a transparent acrylic plates as disclosed in para 0059 and 0060) permitting an operator of the laser cutting tool having a view of inside of the cavity (disclosed in para 0059 and 0060 “window unit… which is, for example, made from a transparent acrylic plate…it is possible to observe the state of cutting of the board 15 by the cutting head 38”).

Regarding claim 13, Yamaguchi teaches, the top protection assembly comprises a top cover (28) having a top cover opening (see Fig. 2); a top brush assembly (52a, and b); and
wherein the fop brush assembly covers the top cover opening (see Fig. 1), so as to prevent leaking of any laser light from the cavity (disclosed in para 0083 “due to the provision of the front surface cover unit 44, the rear surface cover unit 54, the extensible unit 52, and so on, it is also possible effectively to prevent fumes generated during the thermal cutting from leaking to the exterior”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”), and in further view of US 5940304 A to Barenboim et al. (“Barenboim”).

Regarding claims 11-12, Blaser in view of Yamaguchi discloses substantially all the limitations as claimed in claim 8.
Yamaguchi further discloses, the frame (29) of the laser cutting tool (10) comprises at least one shield interlock (disclosed in para 0066 “It should be understood that these extensible units 52A and 52B are not to be considered as being limited to being members made as bellows type members; for example, they could also be made with a telescopic structure (an interlocking and collapsible structure), so as to be able to extend and retract”), and the middle protection shield assembly (42) is mounted to the frame (29) via its contact with the shield interlock (see Fig. 2 wherein 42 is mounted to 29 via 52a, and b), wherein the shield interlock is in a locked position when the middle protection shield assembly is mounted to the frame (see Fig. 2), and is changed to an unlocked position when the middle protection shield assembly is detached from the frame (when 52a, and 52b are removed from 29, 42 is detached to 29).
However, Blaser in view of Yamaguchi does not explicitly disclose, the interlocking is a switch wherein the laser torch head can be activated only if all shield interlock switches are in the locked position.
Nonetheless, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the interlocking of Yamaguchi wherein the interlocking is a switch, wherein said laser torch head can be activated only if all shield interlock switches are in said locked position as taught/suggested by Barenboim in order to obtain a laser light-tight enclosure sine the infrared laser produces invisible, potentially-harmful rays as disclosed in Col. .4 lines 43-58 by Barenboim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-13, and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 15905957 and 15403450 Although the claims at issue are not identical, they are not patentably distinct from each other 
App. 16444318

8.  The laser cutting system of claim 1, further comprising: a laser cutting 
tool having: a frame;  a top protection assembly;  a middle protection shield;  
a bottom protection assembly;  the laser torch head;  wherein the top 
protection assembly, the middle protection assembly, and the bottom protection 
assembly are removably mounted to the frame;  and wherein the top protection 
assembly, the middle protection assembly, and the bottom protection assembly 
form a cavity enclosing only substantially the laser torch head. 
 
9.  The laser cutting system of claim 8, wherein: the middle protection shield 
includes a light shield having a planetary gasket disposed on an edge of the 
light shield. 
 
10.  The laser cutting system of claim 9, 
semi-translucent shield permitting an operator of the laser cutting tool having 
a view of inside of the cavity. 
 
11.  The laser cutting system of claim 8, wherein: the frame of the laser 
cutting tool comprises at least one shield interlock switch, and the middle 
protection shield is mounted to the frame via its contact with the shield 
interlock switch. 
 
12.  The laser cutting system of claim 11, wherein: the shield interlock switch 
is in a locked position when the middle protection shield is mounted to the 
frame, and is switched to an unlocked position when the middle protection 
shield is detached from the frame;  wherein the laser torch head can be 
activated only if all shield interlock switches are in the locked position. 
 
13.  The laser cutting system of claim 8, wherein: the top protection assembly 
comprises a top cover having a top cover 
wherein the top brush assembly covers the top cover opening, so as to prevent 
leaking of any laser light from the cavity.
 
 1. (Currently Amended) A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising: a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;
wherein said top protection assembly timber comprises a top cover having a top cover opening;
wherein said top brush assembly covers said top, cover operating so as to prevent leaking

wherein said cable operatively moves upwardand downward said top protection assembly; and,
wherein said top protection assembly extends to the back of said protective enclosure assembly so as to permit additional vertical travel of said laser torch head and said cable.
2.    (Original) The laser cutting tool with protective enclosure assembly according to claim 1,    wherein:
said middle protection shield includes a light shield having a planetary gasket disposed on an edge of said light shield.
3.    (Original) The laser cutting tool with protective enclosure assembly according to claim 2,    wherein:
said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity.
4.    (Original) The laser cutting tool with protective enclosure assembly according to claim 1, 
said frame comprises at least one shield interlock switch, said middle protection shield is mounted to said frame via its contact with said shield interlock switch.
5.    (Original) The laser cutting tool with protective enclosure assembly according to claim 4, wherein:
said shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame;
wherein said laser torch head can be activated only if all shield interlock switches are in said locked position.
6.    (Cancelled)
7.    (Currently Amended) The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said top brush assembly comprises
at least one pair of brush holders having a first brush folder and a second brush holder; and
at least one pair of top brushes having a first top brush and a second brush;
wherein one end of said first top brush is received by said first brush 
8.    (Original) The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said first top brush and said second top brush are positioned in an opposite direction at the same vertical level, so as to permit the free distal end of said first top brush which is not received by said first brush holders facing and contacting the free distal end of said second top brush which is not received by said second brush holders.
9.    (Original) The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket.
10.    (Cancelled)
11.    (Cancelled)
12.    (A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable or stationary platen, said laser cutting tool with protective enclosure assembly comprising: a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;
wherein said frame comprises at least one top interlock switch; wherein said top interlock switch is in a locked position when said top protection assembly is mounted to said frame and said top interlock position is in an unlocked position when said top protection assembly is removed from said frame;
wherein said laser torch head can be activated only if all top interlock switches are in said locked position.
13. (Original) The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
said frame comprises at least one bottom interlock switch;
wherein said bottom interlock switch is in a locked position when said bottom protection assembly is mounted to said frame 
wherein said laser torch head is deactivated if any of said bottom interlock switches is in said unlocked position.
14. (Original) The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
wherein said laser torch head is mounted on an intermediate vertical actuator; and wherein said intermediate vertical actuator is located inside said protective enclosure assembly and is configured to manipulate the distance between said workpiece and said laser torch head independent of a vertical location of said protective enclosure.
15. (Original) The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said bottom protection assembly comprises: a bottom cover having an opening;
a bottom brushes cup assembly surrounding said opening so as to permitting said laser torch head extending therethrough.
16. (Currently amended) A laser cutting tool with a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head;wherein said bottom protection assembly is configured to safely break away from a remainder of said protective enclosure without permanent damage.
17, (Currently Amended) A method for assembling a laser cutting tool with protective enclosure assembly, said method comprising steps of:
operatively mounting a frame to a bridge above a workpiece;
removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position;

removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position: and,
wherein said protection assembly is configured to safely break away from the enclosure without permanent damage.
18.    (Original) The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said method further comprising arranging a laser torch head within a cavity formed by said frame, said top protection assembly, said middle protection shield, and said bottom protection assembly,
wherein said laser torch head can be activated only if all of said top interlock switch, shield interlock switch, and bottom interlock switch are in locked position.
19.    (Original) The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, 
said top protection assembly comprises:
a top cover having a top cover opening; a top brush assembly;
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity.
20. (Currently Amended) A laser cutting tool for manipulating a metal workpiece, said laser cutting tool comprising: a laser;
a protection assembly disposed about said laser and defining a laser cavity, said protection assembly permitting radiation from said laser to be selectively directed to said
wherein said protection assembly includes an aperture permitting access to said laser cavity; and
therein said protection assembly includes at least one portion, configured to .safely break: away fern a remainder of said protective enciosiire vyithont pprmanent damage; and 
a brush assembly position to cover said aperture, said brush assembly permitting passage of solid objects therethrough, while preventing light from said laser from emanating from said aperture.

 


1.    A laser cutting tool with protective enclosure assembly for manipulating a workpiece on a movable platen, said laser cutting tool with protective enclosure assembly comprising: a frame; a top protection assembly; a middle protection shield; a bottom protection assembly; a laser torch head;
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly are removably mounted to said frame; and
wherein said top protection assembly, said middle protection assembly, and said bottom protection assembly form a cavity enclosing only substantially said laser torch head.
2.    The laser cutting tool with protective enclosure assembly according to 
said middle protection shield comprises a light shield; and a planetary gasket disposed on the edge of said light shield.
3.    The laser cutting tool with protective enclosure assembly according to claim 2, wherein:
said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity.
4.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame comprises at least one shield interlock switch, said middle protection shield is mounted to said frame via its contact with said shield interlock switch.
5.    The laser cutting tool with protective enclosure assembly according to claim 4, wherein:
said shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame;
wherein said laser torch head can be activated only if all shield interlock switches are in said locked position.
6.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said top protection assembly comprises a top cover having a top cover opening; a top brush assembly; and
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity.
7.    The laser cutting tool with protective enclosure assembly according to claim 6, wherein:
said top brush assembly comprises
at least one pair of brush holders having a first brush folder and a second brush holder; and
at least one pair of top brushes having a first top brush and a second
brush;
wherein one end of said first top brush is received by said first brush holder, and one end of said second top brush is received by said second brush holder.
8.    The laser cutting tool with protective enclosure 
said first top brush and said second top brush are positioned in an opposite direction at the same vertical level, so as to permit the free distal end of said first top brush which is not received by said first brush holders facing and contacting the free distal end of said second top brush which is not received by said second brush holders.
9.    The laser cutting tool with protective enclosure assembly according to claim 7, wherein:
said top brush assembly further comprises a bracket, wherein said at least one pair of brush holders are mounted to said bracket.
10.    The laser cutting tool with protective enclosure assembly according to claim 6, wherein:
said top protection assembly permitting any cables connected to said laser torch head passing through said top protection assembly,
wherein said cable operatively moves upward and downward freely without congesting said top protection assembly.
11.    The laser cutting 
said frame comprises at least one top interlock switch;
wherein said top interlock switch is in a locked position when said top protection assembly is mounted to said frame and said top interlock position is in an unlocked position when said top protection assembly is removed from said frame,
wherein said laser torch head can be activated only if all top interlock switches are in said locked position.
12.    The laser cutting tool with protective enclosure assembly according to claim 11, wherein:
said bottom protection assembly comprises: a bottom cover having an opening;
a bottom brushes cup assembly surrounding said opening so as to permitting said laser torch head extending therethrough.
13.    The laser cutting tool with protective enclosure assembly according to claim 12, wherein:
said bottom brushes cup assembly comprises a circular base 
wherein each said bottom brush is received by said circular shaped socket on one end, and extends downwardly therefrom with the other free distal end contacting the workpiece directly, preventing any laser light generated by said laser torch head escaping said cavity.
14.    The laser cutting tool with protective enclosure assembly according to claim 13, wherein:
each of said bottom brushes comprises a plurality of bristles; and a solid membrane embedded between said bristles.
15.    The laser cutting tool with protective enclosure assembly according to claim 1, wherein:
said frame is movably mounted to a bridge, said bridge supports said laser cutting tool above the workpiece.
16.    The laser cutting tool with protective enclosure assembly according to claim 
said frame selectively moves along said bridge in a first direction, and said bridge selectively moves in a second direction which is perpendicular to said first direction;
wherein said first and second direction defines a plane that is parallel to the plane of said workpiece.

17.    A method for assembling a laser cutting tool with protective enclosure assembly, said method comprising steps of:
operatively mounting a frame to a bridge above a workpiece; removably connecting a top protection assembly to said frame, so as to switch at least one top interlock switch into a locked position;
removably connecting a middle protection shield to said frame, so as to switch at least one shield interlock switch into a locked position;
removably connecting a bottom protection assembly to said frame, so as to switch at least one bottom interlock switch into a locked position.




18.    The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said method further comprising arranging a laser torch head within a cavity formed by said frame, said top protection assembly, said middle protection shield, and said bottom protection assembly,
wherein said laser torch head can be activated only if all of said top interlock switch, shield interlock switch, and bottom interlock switch are in locked position.
19.    The method for assembling a laser cutting tool with protective enclosure assembly according to claim 17, wherein:
said top protection assembly comprises:
a top cover having a top cover opening; a top brush assembly;
wherein said top brush assembly covers said top cover opening, so as to
prevent leaking of any laser light from 
20.    A laser cutting tool for manipulating a metal workpiece, said laser cutting tool comprising:
a laser;
a protection assembly disposed about said laser and defining a laser cavity, said protection assembly permitting radiation from said laser to be selectively directed to said workpiece;
wherein said protection assembly includes an aperture permitting access to said laser cavity; and
a brush assembly position to cover said aperture, said brush assembly permitting passage of solid objects therethrough, while preventing light from said laser from emanating from said aperture.



Regarding claims 1-13, and 19-20, Co-pending Application 15905957 or Co-pending Application 15403450 does not explicitly disclose, the flexible sheet graphite that is applied to the structural members of table. 
	Nonetheless, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a table (see table 14) having a plurality of structural members (see first and second supporting surface 16, 17, and basic housing 34 with side walls 33, base 30, and lid 32 in Fig. 1) defining a frame (see Fig. 1) configured to receive a workpiece (see workpiece or plate-like material 12 in Fig. 2) for a cutting operation (see Fig. 1 and Fig. 2);
a laser torch head (see laser cutting head 22) movable in relation to the table (14) to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3 and seals 46 in Fig. 5) applied to the structural members (see lid 32 with flocking 68 is applied thereof, and first and second supporting surface 16, 17, wherein first and second supporting surface 16, 17 comprise the flexible material 29 and the seal 46 is applied on top and bottom of the flexible material 29 as disclosed in para 0065 and 0066), the protective material (68 and 46) being configured to absorb light and energy (disclosed in para 0065 and 0066, wherein the flocking 68 and the seal 46 are made of graphite elements which are configured to absorb light and energy of laser beam of laser torch head 22) from the laser torch head (22) during the cutting operation (see Fig. 1), 
wherein: the protective material (46) is a flexible sheet of graphite material (see Fig. 5 and disclosed in para 0066 and 0067 “a forming element 42 is assigned to the beam-catching device 19 and forms, at least in the respective marginal region of the beam-catching device 19, a gap 44 relative to the outer contour 43 of the beam-catching device 19.  In the marginal region, at the forming element 42 and/or at the outer contour 43 of the beam-catching device 19, the gap 44 has a seal 46, such as, for example, flocking, a PTFE sliding seal or graphite elements, as a result of which a tight arrangement of a flexible material 29 running through is achieved... a partial view of the forming element 42 with the seal 46, which is likewise provided opposite the gap 44 at the outer contour 43 of the beam-catching device 19”).
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the laser cutting table, wherein the flexible sheet graphite that is applied to the structural members of table for the purpose of sealing the gap or absorbing the light and energy of the laser head as disclosed in para 0065 and 0066 by Blaser. 

Response to Amendment
The amendment of 09/13/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 09/13/2021 have been considered.
The objections of the drawing in regard to a fastener in claim 4 is withdrawn in view of the cancelation of claim 4. 
With respect to the Applicant’s argument regarding 112(a) in claim 12, Applicant's 
With respect to the Applicant’s arguments regarding 112(b) with limitations “the structural members” or “all the structural members” in claims 1, 7, and 20, Applicant's arguments have been fully considered but they are not persuasive. In this case, it is unclear that the structural members or all the structural members belong to the group of two, three or more or all of the plurality of the structural members. Therefore, the rejections are maintained. 
With respect to the Applicant’s arguments regarding 112(b) with limitations “about” and “substantially” in claims 5, 6, and 8, Applicant's arguments have been fully considered but they are not persuasive. In this case, both of the terms “about” and “substantially” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the rejections are maintained. 
The rejections under 112(b) in claims 8 with limitation “the middle protection assembly”, in claims 11-12 with limitations “the shield interlock switch”, and in claim 19 with limitations “the table”, and “the structural members” are withdrawn in view of the amendments of the claims.
With respect to the Applicant’s arguments regarding 102 rejections of claims 1 and 19, Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., para 0063 and Figs. 16 and 17) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In particular, the structural members of claims 1 and 19 are construed as anything that have the protective material being configured to absorb light and energy from laser torch head during the cutting operation, and the structural members could be positioned anywhere in the system since claims 1 and 19 did not explicitly claim any further structures or location that would make the language of the claims patentably distinguishes them from the references.
With respect to the Applicant’s arguments regarding 103 rejections of claims 5, 6, and 8-13, Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to the Applicant’s arguments regarding Double Patenting, Applicant's arguments have been fully considered but they are not persuasive. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. Therefore, the Double Patenting is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761